MarcusBonsis, LLC
6411 IVY LANE
SUITE 116
GREENBELT, MD 20770
(301) 441-3000

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Southern Division)

UNITED STATES OF AMERICA *
VS. * CASE NO. TDC 19-030
NOAH HARRIS **

CONSENT MOTION TO CONTINUE SENTENCING HEARING

The Defendant by and through his attorney, Robert C. Bonsib, respectfully requests this
Honorable Court to continue the Sentencing Hearing in the above captioned matter and, as
reasons therefore, states as follows:

1. The Defendant has entered a plea of guilty in the above captioned matter, an
offense relating to his receipt, distribution and possession of child pornography. Sentencing is
presently set for October 7, 2019 at 2:00 p.m.

2. The Defendant is a member of the Jewish faith and the current scheduled
sentencing date conflicts with the Defendant and his family’s religious obligations. Because the
Defendant resides in Florida, to attend the current scheduled sentencing hearing the Defendant
and his family would need to make travel arrangements that would conflict with the required
date of religious observance.

3. The Defendant is respectfully requesting that this Honorable Court continue the
sentencing hearing in the above captioned matter.

4. Undersigned counsel has contacted Assistant United States Attorney Timothy
Hagan who has authorized the undersigned to represent that the government does not oppose this
request. Subject to the Court’s calendar, the government, the Defendant and undersigned counsel

would be available on October 11, 2019 for sentencing in this matter.

 

 
MarcusBonss, LLC
6411 IVY LANE
SUITE 116
GREENBELT, MD 20770
(301) 441-3000

 

WHEREFORE it is respectfully requested that this Honorable Court grant the relief prayed.
Respectfully submitted,

/s/ Robert C. Bonsib

 

ROBERT C. BONSIB, ESQ.

6411 Ivy Lane, Suite 116
Greenbelt, Maryland 20770
(301) 441-3000
robertbonsib@marcusbonsib.com
Trial Bar No. 00324

CERTIFICATE OF SERVICE
| HEREBY CERTIFY that a copy of the foregoing was sent via ECF this 19" day of
August, 2019 to Assistant United States Attorney Timothy Hagan, Office of the United States

Attorney, 6500 Cherrywood Lane, Greenbelt, MD 20770.

/s/ Robert C. Bonsib

 

ROBERT C. BONSIB

 

 
